DETAILED ACTION
	Claims 1, 4, 5, 7, 8, 10, and 13 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2022 has been entered.
Priority
	The claim to priority as a 371 filing of PCT/GB2017/051001 filed on April 10, 2017 is granted in the instant application, but the further claim of benefit of GB 1606003 filed on April 8, 2016 is acknowledged and denied, as the claims are not supported by the priority document.  The filing date of the claims is April 10, 2017.
Previous Claim Rejections - 35 USC § 112
Claims 1, 4, 5, 7, 8, 10, and 13 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The Applicant has amended the claims and has stated that the rejection under 35 U.S.C. 112(a) has been addressed.  However, the claims still contain new matter as A, B, C, and Z are defined as being CH or N whereas Schemes 1-3 only define A, B, and Z to be N.  Additionally, there is no definition in the disclosure or variables C, m, and n.  With respect to claims 10 and 13, the claims still contain subject matter which was not adequately described in the original disclosure as established in the previous Office action.  
Therefore, the rejection is maintained.
Claims 1, 4, 5, 7, and 8 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The indefinite subject matter has been deleted, and the rejection is withdrawn.
Previous Claim Rejections - 35 USC § 102
Claims 1, 4, 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al. (Nature Chemistry, 2017, 396-401).
	The Applicant has stated that the rejection has been traversed based on the amendment, but the prior art still reads on the currently amended claims.  The rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5, 7, 8, 10, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Present claims 1, 4, 5, 7, and 8 are drawn to a process for the production of spirocyclic compounds including the steps of introducing or mixing at least one halogenated heterocyclic compound with iron or an iron containing complex and introducing at least one organometallic compound selected from a Grignard reagent or an organozinc reagent.  Claims 1, 4, 5, 7, and 8 contain new matter as A, B, C, and Z are defined as being C or N whereas Schemes 1-3 only define A, B, and Z to be N.  Additionally, there is no definition in the disclosure or variables C, m, and n.  Claim 10 is drawn to a spirocyclic ligand suitable for use in metal catalyzed asymmetric transformation of the formula 
    PNG
    media_image1.png
    85
    116
    media_image1.png
    Greyscale
.  The claim defines Ar as an aromatic group and L as a Lewis base ligating group.  Finally, claim 13 is drawn to a metal catalyzed asymmetric hydrogenation, hydroformylation, or allylic substitution using the ligand of claim 10. 
	The specification describes the terms in general terms.  From the definitions in the specification and the claims, Ar and L can be any group for claim 10.  Additionally, any metal catalyzed asymmetric transformation is allowed by claim 10 and three particular transformation are allowed by claim 13.
	The specification only details one particular process as shown in Table 3 on page 9 of the original disclosure:  
    PNG
    media_image2.png
    87
    446
    media_image2.png
    Greyscale
, where the Ar represents various aryl rings and the organometallic reagent is always a Grignard reagent.  Additionally, while Schemes 1-4 on pages 10 and 11 of the disclosure detail various alternative reactions to yield other spirocyclic compounds, there is no disclosure as to how the parameters of the reaction change as the structure of the halogenated heterocyclic compound, organometallic compound, and potential Lewis base ligating group for Scheme 4.  Finally, other than a cursory disclosure in the same language as claims 10 and 13 on page 4 of the disclosure, there is no detail with respect to the ligand actually being used in a metal catalyzed asymmetric transformation.
The Applicant is reminded of the written description guidelines set out by the USPTO in MPEP 2163:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

	While the genus is described by a generic formula, the generic formula is not sufficiently detailed to show that the Applicant was in possession of the full scope of the claimed invention at the time of filing.  Namely, that the definitions described above, while not being indefinite, are not sufficiently detailed in order to stand on their own as being adequately described.  Therefore, the “representative number of species” standard is used to determine whether the claims are adequately described.  MPEP 2163 goes on to describe what a "representative number of species" is:
What constitutes a "representative number" is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly. Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces. For example, in the molecular biology arts, if an applicant disclosed an amino acid sequence, it would be unnecessary to provide an explicit disclosure of nucleic acid sequences that encoded the amino acid sequence. Since the genetic code is widely known, a disclosure of an amino acid sequence would provide sufficient information such that one would accept that an applicant was in possession of the full genus of nucleic acids encoding a given amino acid sequence, but not necessarily any particular species. Cf. In re Bell, 991 F.2d 781, 785, 26 USPQ2d 1529, 1532 (Fed. Cir. 1993) and In re Baird, 16 F.3d 380, 382, 29 USPQ2d 1550, 1552 (Fed. Cir. 1994). If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, para. 1.
	The species described in the specification do not cover the entire genus such that it is a representative sample of the genus as the species are close together in structure and only describe an extremely small portion of the claimed genus.  Therefore, the claims lack written description and are properly rejected under 35 U.S.C. 112(a).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al. (Nature Chemistry, 2017, 396-401).
Adams et al. teach the process 
    PNG
    media_image3.png
    133
    498
    media_image3.png
    Greyscale
, which reads on the present claims where a halogenated heterocyclic compound is mixed with Fe(III)(acac)3 in 5 mol% of catalyst and an aryl magnesium halide is introduced to form an iron(III)-catalyzed arylative spirocyclization of the halogenated heterocyclic compound.  Additionally, the starting material if of general formula (i) where A, B, and C are CH, X and Y are O, and n is 1.  See Figure 3, page 400.  The compound 5-I is also derived from plants.  See Figure 1c, page 397.
Conclusion
Claims 1, 4, 5, 7, 8, 10, and 13 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626